Citation Nr: 0730678	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to service connection for varicose veins of 
the right leg.

2. Entitlement to service connection for tumors.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for a skin rash.

6. Entitlement to service connection for conjunctivitis.

7. Entitlement to service connection for synovitis of the 
hands.

8. Entitlement to service connection for calcaneal spurs.

9. Entitlement to service connection for Osgood-Schlatter's 
disease and synovitis of the knees.

10. Entitlement to service connection for post-traumatic 
stress disorder.

11. Entitlement to service connection for depression.

12. Entitlement to service connection for type 2 diabetes 
mellitus.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARINGS ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.

As for the claim of service connection for type 2 diabetes 
mellitus, in Haas v. Nicholson, 20 Vet. App. 257 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
reversed a decision of the Board, denying service connection 
for disabilities claimed as a result of exposure to 
herbicides.  

The United States Department of Veterans Affairs disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  

The claims of service connection for post-traumatic stress 
disorder and for depression are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Varicose veins of the right leg with residuals of well-
healed scars were affirmatively shown to have had onset in 
service.

2. Tumors are not currently shown.

3. Tinnitus is not currently shown.

4. Bilateral hearing loss is not currently shown.

5. A skin rash, dermatitis, was not affirmatively shown to be 
present during service; and the current skin rash, 
dermatitis, first documented after separation from service, 
is unrelated to a disease, injury, or event of service origin 
including claimed exposure to Agent Orange. 

6. Chronic conjunctivitis was not affirmatively shown to be 
present during service; and the current chronic 
conjunctivitis, first documented after separation from 
service, is unrelated to a disease, injury, or event of 
service origin. 

7. Synovitis of the hands was not affirmatively shown to be 
present during service; and current synovitis of the hands, 
first documented after separation from service, is unrelated 
to a disease, injury, or event of service origin. 

8. Calcaneal spurs were not affirmatively shown to be present 
during service; the current calcaneal spurs, first documented 
after separation from service, are unrelated to a disease, 
injury, or event of service origin. 

9. Osgood-Schlatter's disease and synovitis of the knees were 
not affirmatively shown to be present during service; and the 
current Osgood-Schlatter's disease and synovitis of the 
knees, first documented after separation from service, are 
unrelated to a disease, injury, or event of service origin. 


CONCLUSIONS OF LAW

1. Varicose veins of the right leg with residuals of well-
healed scars were incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2. Tumors were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

3. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

4. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2007).

5. A skin rash, dermatitis, was not incurred in or aggravated 
by service and a skin rash, dermatitis, may not be presumed 
to have been incurred in service as a disease subject to the 
presumption of service connection due to the exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6. Conjunctivitis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

7. Synovitis of the hands was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

8. Calcaneal spurs were not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

9. Osgood-Schlatter's disease and synovitis of the knees were 
not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in February 2004, and by incorporation in the 
statement of the case, dated in April 2006.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claims 
and the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured without prejudice to the 
veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claims as he 
had the opportunity to submit additional argument and 
evidence after substantial content-complying notice was 
provided.  As the timing error did not affect the essential 
fairness of the adjudication of the claims the presumption of 
prejudicial error as to the timing error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, service personnel records, and VA records.  As to 
the claims of service connection for a skin rash and 
disabilities hands, feet, and knees, the veteran was also 
afforded a VA examination. 

As for the claims of service connection for tumors, tinnitus, 
bilateral hearing loss, and conjunctivitis, although VA has 
not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims, adjudication of the claims may go forward without 
such examinations because there is no medical evidence that 
establishes that the veteran suffered an event or disease in 
service associated with tumors, tinnitus, bilateral hearing 
loss, or conjunctivitis.  Under these circumstances, a 
medical examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the claimant in developing the facts pertinent 
to the claims are required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection  

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era, is presumed to have been 
exposed to herbicide agents, including a herbicide commonly 
referred to as Agent Orange, and there is also a presumption 
of service connection for certain specifically enumerated 
disease processes associated with exposure to Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  



The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Notice, 72 Fed. Reg. 32,395 (June 
12, 2007).

If a veteran participated in service in a radiation-risk 
activity, and, after service, developed one of the 
specifically enumerated cancers, it will be presumed that the 
cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).

If a veteran was exposed in service to ionizing radiation 
and, after service, developed one of the specifically 
enumerated diseases, any form of cancer, then his claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

When a claim disability is not on the list of presumptive 
diseases associated with herbicide or radiation exposure, a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

Factual Background 

No pertinent defects, infirmities, or disorders were noted on 
entrance examination. The service medical records show that 
in November 1965 the veteran was hospitalized for right leg 
pain of two years' duration.  The pertinent finding was 
varicose veins of the right leg only.  The veteran than 
underwent stripping of the veins and the diagnosis was 
varicose veins of the right greater saphenous vein system. 

The remainder of the service medical records show that in May 
1966 the veteran hurt his hand on a buffer machine and an x-
ray was negative.  In July 1966, he was treated for a prickly 
rash on his trunks and arms.  In October 1967, he had 
conjunctivitis.  In January 1968, he caught his right knee 
between a gig and pier, and he was given an ace wrap, but 
there was no diagnosis. 

On separation examination, there was no complaint, finding, 
or history of tumors, tinnitus, bilateral hearing loss, skin 
or eye condition, or abnormality of the hands, feet, or 
knees.

After service, VA records document conjunctivitis in January 
2004. 

On VA examinations in April 2004, the veteran stated that 
during service in boot camp he had varicose veins in his 
right leg, which were stripped.  The pertinent finding was 
varicose veins of the right lower extremity without 
complications with well-healed scars. 

As for tumors, history included colonic polyps, which were 
removed in 2001, a history of lipomas, and a history of 
lesions removed from the vocal cords, but there was no 
finding of current tumors or of a diagnosis of tumors. 

As for a skin rash, the veteran stated that a rash on his 
face, but not anywhere else, started two to three years 
earlier.  The pertinent finding was a rash mainly isolated to 
the face, which was described as nonspecific dermatitis.  The 
examiner expressed the opinion that it was not likely that 
the skin rash was related to service as it was only of three 
years' duration.  The examiner reported that the rash was not 
suggestive of a skin condition related to exposure to Agent 
Orange. 

As for the eyes, the veteran stated that he had chronic 
redness and itchiness of the eyes that began one year after 
service and that occurred about every two years.  The 
diagnosis was allergic conjunctivitis, chronic with recurrent 
acute episode that was unrelated to service. 

As for the hands, feet, and knees, the veteran complained of 
bilateral hand, foot, and knee pain since at least 2000.  
History included hand surgery in 1972 or 1973 and heel spurs 
by x-ray.  The assessments were synovitis of the hands, 
calcaneal spurs, and Osgood-Schlatter's disease and synovitis 
of the knees.  The examiner expressed the opinion that the 
current disabilities of the hands, feet, and knees are 
unrelated to service.

As for bilateral hearing loss and tinnitus, the veteran 
submitted an audiogram, dated in January 2004, without a 
diagnosis of hearing loss or tinnitus. 

Analysis 

Varicose Veins 

As varicose veins were not noted on the entrance examination, 
the presumption of soundness attaches and in the absence of 
clear and unmistakable evidence that varicose veins pre-
existed service and were not aggravated by service, the 
presumption of soundness as to varicose veins of the right 
leg is not rebutted and the veteran's claim is one of service 
connection.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

As the record shows that varicose veins of the right leg only 
were documented during service and as there is a current 
finding of varicose veins of the right lower extremity 
without complications with well-healed scars, the evidence 
establishes service connection for varicose veins of the 
right leg under 38 U.S.C.A. § 1110 and  38 C.F.R. § 3.303(a). 

Tumors, Tinnitus, and Hearing Loss

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Likewise, for service connection to be awarded based on 
herbicide and radiation exposure under 38 C.F.R. § 3.307, 
3.309, and 3.311, the record must likewise include, among 
other things, proof of a current disability.

As to the claims of service connection for tumors, tinnitus, 
and bilateral hearing loss, the evidence of record contains 
no current evidence of a diagnosis of tumors, tinnitus, or 
bilateral hearing loss.   

Although the veteran is competent to describe symptoms of an 
illness, that is, symptoms capable of lay observation, the 
veteran is not competent to make a medical diagnosis of an 
illness that is medical in nature and not capable of lay 
observation.  In other words, the veteran's assertions that 
he has the claimed disabilities is not competent evidence to 
establish that he actually has the particular disability 
because the claimant is not qualified through education, 
training, or experience to offer a medical diagnosis that is 
not capable of lay observation.

Where, as here, the determinative issues involve questions of 
medical diagnoses competent medical evidence is required to 
substantiate the claims because the diagnoses are not capable 
of lay observation.  For this reason, the lay statements are 
not competent evidence and must be excluded.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, in the absence of a current diagnosis of tumors, 
tinnitus, and bilateral hearing loss, there can be no valid 
claims of service connection on a direct bases under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 or a presumptive 
bases for herbicide and radiation exposure under 38 U.S.C.A. 
§§ 1112, 1116 and 38 C.F.R. §§ 3.307, 3.309, 3.311.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Skin Rash, Conjunctivitis, and Disabilities of the Hands, 
Feet, and Knees 

The service medical records contain a single entry for a 
prickly skin rash of the trunk and arms, a single entry of 
conjunctivitis, and single entry for a hand injury, and, a 
single entry for a right knee injury.  But as the service 
medical records lack the documentation of the combination of 
manifestations sufficient to identify the disabling entity 
and sufficient observation to establish chronicity, as 
distinguished from merely isolated findings, during service, 
and as chronicity in service is not adequately supported by 
the service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claims. 

After service, a skin rash, dermatitis, mainly of the face, 
with a two to three year history of onset, was first 
documented in 2004, in either event more than 30 years after 
service.  Allergic conjunctivitis was first documented in 
2004, more than 30 years after service, although the veteran 
gave a history of onset shortly after service. Synovitis of 
the hands with a history of pain beginning in 2000 was first 
documented in 2004, in either event more than 30 years after 
service.  And Osgood-Schlatter's disease and synovitis of the 
knees with a history of pain beginning in 2000 was first 
documented in 2004, in either event more than 30 years after 
service.  In each instance, the lengthy period of absence of 
complaints is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

On the basis of the service medical records, calcaneal spurs 
were not affirmatively shown to have had its onset during 
service.  38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  As 
calcaneal spurs were not noted or observed during service as 
evidenced by the service medicals and as there is otherwise 
no other evidence contemporaneous with service of calcaneal 
spurs during service, the principle of continuity of 
symptomatology does not apply.  Savage v. Gober, 10 Vet. App. 
488, 496-97 (1997).

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), there is no medical 
evidence of a causal association or causal link between the 
current skin rash, dermatitis, and conjunctivitis, synovitis 
of the hands, calcaneal spurs, and Osgood-Schlatter's disease 
and synovitis of the knees. Rather the evidence of record is 
against a causal connection as a VA examiner expressed the 
opinion or found that none of the claimed disabilities were 
related to service.  

Also the Board need not decide whether or not the veteran was 
actually exposed to Agent Orange or radiation, as none of the 
claimed disabilities is subject to presumptive service 
connection based on exposure to Agent Orange or to radiation 
under 38 U.S.C.A. § 1112, 1116; 38 C.F.R. §§ 3.307, 3.309.  
And none the disabilities is a radiogenic disease under 
38 C.F.R. § 3.311.  Also there is no medical evidence that 
exposure to Agent Orange or radiation actually causes the 
claimed disabilities.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

As for the veteran's statements and testimony, relating his 
current disabilities to service, although the veteran is 
competent to describe symptoms of an injury or illness, where 
as here the determinations of service connection involve 
questions of medical causation, competent medical evidence is 
required to substantiate the claims because a lay person is 
not competent to offer an opinion on medical causation.  For 
these reasons, the Board rejects the lay evidence as 
competent evidence sufficient to establish a link between the 
current disabilities and military service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings on questions involving medical 
causation and as there is no favorable medical evidence to 
support the claims, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for varicose veins of the right leg is 
granted.  Service connection for tumors is denied.  Service 
connection for tinnitus is denied.  Service connection for 
bilateral hearing loss is denied.  Service connection for a 
skin rash, dermatitis, is denied.  Service connection for 
conjunctivitis is denied.  Service connection for synovitis 
of the hands is denied.  Service connection for calcaneal 
spurs is denied.  Service connection for Osgood-Schlatter's 
disease and synovitis of the knees is denied.
REMAND

On the claim of service connection for post-traumatic stress 
disorder, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Since the veteran was examined by VA in April 2004, VA 
records contain a diagnosis of post-traumatic stress 
disorder.  And the veteran has described an in-service 
stressor in 1966 with sufficient detail to warrant further 
evidentiary development.

On the claim of service connection for depression, major 
depressive disorder was diagnosed on VA examination in April 
2004, but it is unclear whether the disorder is related to 
service. 

Accordingly, under the duty to assist, the case is REMANDED 
for the following action.  
1. Ask the veteran to either submit or 
identify records of treatment for 
depression since service. 

2. Ask the U.S. Army and Joint Services 
Research Center to verify that the U.S.S. 
BRYCE CANYON (AD-36) was in Subic Bay in 
the Philippines from October 28, 1966, to 
November 6, 1966, and whether or not the 
crew participated in repairing the U.S.S. 
ORISKANY (CVA-34) following a deadly 
explosion and fire aboard the ship. 

3. Schedule the veteran for a VA 
examination, including psychological 
testing, by a mental health professional, 
who has not previously treated or 
examined the veteran, to determine 
whether it is as least as likely as not 
that the veteran has post-traumatic 
stress disorder based upon a verified in-
service stressor only or major depressive 
disorder related to service.  The 
veteran's claims file must be made 
available to the examiner for review. 

In formulating the opinions, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion reached is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion as it is to find 
against it.  If the requested opinions 
cannot be provided without resort to 
speculation, the examiner should so 
state.

4). After the development has been 
completed, adjudicate the claims.  If any 
benefit remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


